Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions 
1. Applicant's election with traverse of Group I and species (spike polypeptide; COP-A41L; 086R-087R; A41L; SEQ ID NO: 1) in the reply filed on 8/8/2022 is acknowledged.  
The traversal is on the ground(s) that: one skilled in the art would not find the instant invention to involve distinct inventions; Group III is part of the claimed invention; Group I is drawn to substances with biological activity, which is claimed in the form of method claims; the restriction is without basis; a method of treatment is requested to be included for simultaneous prosecution; as to species, the spike, membrane, nucleocapsid and envelope are related as SARS CoV-2 polypeptides which are expressed in the claimed recombinant vaccinia viruses; a basis has not been articulated for the conclusion that the claimed SARS CoV-2 polypeptides would require a different field of search or have acquired a separate status in the art; applicant requests consideration of the additional species.
This is not found persuasive because: as indicated in the Restriction Action issued 6/23/2022, the inventions are independent and distinct for the reasons as indicated and there would be an undue search burden if restriction were not required because at least the following reason(s) apply: the inventions have acquired a separate status in the art in view of their different classifications; the inventions require a different field of search (searching different subclasses or electronic resources, or employing different search strategies of search queries); the inventions have acquired a separate status in the art due to their recognized divergent subject matter. Further, the examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. As to species, as also indicated in the Restriction Action issued 6/23/2022, the species are independent or distinct because: (peptide; gene; IGR) in the instant case, the products are separate products having distinct functions, distinct structures, and distinct physical, chemical and functional properties requiring separate searches of the prior art; (SEQ ID NO:) sequences encoding different proteins are structurally distinct chemical compounds and are unrelated to one another. These sequences are thus deemed to constitute independent and distinct inventions within the meaning of 35 U.S.C. § 121. Absent evidence to the contrary, each such nucleotide sequence is presumed to represent an independent and distinct invention, subject to a restriction requirement pursuant to 35 U.S.C. § 121 and 37 CFR 1.141 et seq. (MPEP § 803.04); (spike, membrane, nucleocapsid and/or envelope) in the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because a combination of components as a whole (for example, spike and envelope) has particular effect. Further, the subcombination has separate utility as each individual component (for example, just nucleocapsid) has particular distinct effect. In addition, these species are not obvious variants of each other based on the current record. Further, there is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the inventions require a different field of search (searching different subclasses or electronic resources, or employing different search strategies of search queries); the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3-7, 14, 15, 18, 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/8/2022.
Claims 1, 2, 8-13, 16, 17, 19 are under consideration. 

Specification
2. The disclosure is objected to because of the following informalities: 
The use of trademarked terms, which is a trade name or a mark used in commerce, has been noted in this application on pages 75, 80, 81, 82, 83. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
3. Claims 2, 8-13, 16, 17 are objected to because of the following informalities: The first letter in the word “claim” should not be capitalized.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

4. Claims 1, 2, 8, 11-13, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Feinberg et al. (US20070275010)(See PTO-892: Notice of References Cited) in view of Burt et al. (US20060286124)(See PTO-892: Notice of References Cited) and Wu et al. (“A new coronavirus associated with human respiratory disease in China,” Nature, Vol. 579: 265-269 (2020))(See PTO-892: Notice of References Cited).
See claims 1, 2, 8, 11-13, 17, 19 as submitted 3/25/2021.
Feinberg et al. teaches: MVA (attenuated strain of vaccinia virus)[0136](as recited in claims 1, 19); including MVA deletion mutants [0107]; deletion in essential viral genes [0107](as recited in claim 1; it is noted the instant specification recites: deletion of endogenous essential assembly and maturation protein; that the modification comprises deletion of D13L, K1L (p. 60); as well as A41L and/or D13L (p. 52)); comprising heterologous antigen [0017]; null mutation in A41L [0017](as recited in claim 11); use of Copenhagen strain of vaccinia virus [0122](wherein COP-A41L is interpreted as A41L of Copenhagen strain; as read upon in claim 8); expressing foreign genes from MVA and insertion into loci including A41L [0100](as recited in claims 12, 13); compositions [0004](as recited in claim 17).
Feinberg et al. does not teach SARS-CoV-2 spike protein or immunogenic part thereof (as recited in claims 1, 2, 8, 12, 13, 19).
Burt et al. teaches: spike protein as major antigen of coronavirus [0043]; SARS coronavirus (abstract); use in vector [0061]; methods for treating or preventing coronavirus infection or eliciting immune response against coronavirus infection [0067]. Wu et al. teaches: spike protein (p. 267); 2019-nCOV (abstract)(also known as SARS CoV-2).
One of ordinary skill in the art would have been motivated to use SARS CoV-2 spike protein as taught by Burt et al. and Wu et al. with the vector as taught by Feinberg et al. Feinberg et al. teaches vector comprising heterologous antigen, and Burt et al. and Wu et al., which also teach use of vector with spike antigen of coronavirus, including SARS coronavirus, and known SARS-CoV-2 coronavirus, teach such an antigen (See MPEP 2144.06: Substituting equivalents known for the same purpose). 
Further, as to claim 19, in view of the instant claim language, such results are considered to flow from the composition and components as claimed (See also MPEP 2111.04: The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”);… In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
One of ordinary skill in the art would have had a reasonable expectation of success for
using SARS CoV-2 spike protein as taught by Burt et al. and Wu et al. with the vector as taught by Feinberg et al. There would have been a reasonable expectation of success given the underlying materials (antigens as taught by Feinberg et al. and Burt et al.; spike proteins as taught by Burt et al. and Wu et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

5. Claims 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Feinberg et al. in view of Burt et al. and Wu et al. as applied to claims 1, 2, 8, 11-13, 17, 19 above, and further in view of Howley et al. (US20050244428)(See PTO-892: Notice of References Cited).
See claims 9, 10 as submitted 3/25/2021.
See the teachings of Feinberg et al. in view of Burt et al. and Wu et al. above.
Feinberg et al. in view of Burt et al. and Wu et al. does not teach: IGR; 086R-087R.
Howley et al. teaches: insertion sites for the integration of exogenous sequences into MVA genome (abstract); recombinant MVA comprising exogenous DNA sequence inserted into said new insertion sites as medicine or vaccine (abstract); use of IGR between two adjacent ORFs including 086R-087R [0022].
One of ordinary skill in the art would have been motivated to use IGR as taught by Howley et al. with the virus as taught by Feinberg et al. in view of Burt et al. and Wu et al. Feinberg et al. in view of Burt et al. and Wu et al. teaches recombinant MVA and insertion of exogenous gene, and Howley et al., which also teaches recombinant MVA and insertion of exogenous gene, teaches recombinant MVA comprising exogenous DNA sequence inserted into said new insertion sites and use of IGR between two adjacent ORFs including 086R-087R (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using IGR as taught by Howley et al. with the virus as taught by Feinberg et al. in view of Burt et al. and Wu et al. There would have been a reasonable expectation of success given the underlying materials (MVA as taught by Howley et al. and Feinberg et al. in view of Burt et al. and Wu et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	
6. Claims 1, 2, 8-13, 17, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 10, 12, 13, 15-20 of U.S. Patent No. 7550147 in view of Feinberg et al., Burt et al., and Wu et al. (references cited above).
See claims 1, 2, 8-13, 17, 19 as submitted 3/25/2021.
Claims 1, 3-5, 10, 12, 13, 15-20 of U.S. Patent No. 7550147 recite a recombinant Modified Vaccinia Ankara Virus (MVA) comprising a heterologous DNA sequence inserted into an intergenic region (IGR) of the viral genome, wherein the IGR is 086R-087R; plasmid.
Claims 1, 3-5, 10, 12, 13, 15-20 of U.S. Patent No. 7550147 do not recite SARS-CoV-2 spike polypeptide; A41L; COP-A41L.
See the teachings of Feinberg et al., Burt et al., and Wu et al. above.
One of ordinary skill in the art would have been motivated to use antigen and ORF as taught by Feinberg et al., Burt et al., and Wu et al. with the virus vector as taught by claims 1, 3-5, 10, 12, 13, 15-20 of U.S. Patent No. 7550147. Claims 1, 3-5, 10, 12, 13, 15-20 of U.S. Patent No. 7550147 recite virus vector comprising heterologous DNA sequence and insertion thereof, and Feinberg et al., Burt et al., and Wu et al., which also teach virus vector comprising heterologous DNA sequence and insertion thereof, teach such a sequence and insertion site (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using antigen and ORF as taught by Feinberg et al., Burt et al., and Wu et al. with the virus vector as taught by claims 1, 3-5, 10, 12, 13, 15-20 of U.S. Patent No. 7550147. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
            Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

7. Claims 1, 2, 8-13, 17, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 12, 24, 25 of U.S. Patent No. 7964374 in view of Feinberg et al., Burt et al., and Wu et al. (references cited above).
See claims 1, 2, 8-13, 17, 19 as submitted 3/25/2021.
Claims 1, 7, 8, 12, 24, 25 of U.S. Patent No. 7964374 recite a method for producing a protein, polypeptide, peptide, antigen, or epitope in vitro comprising infecting a host cell with a recombinant Modified Vaccinia Ankara Virus (MVA) comprising a heterologous DNA sequence encoding the protein, polypeptide, peptide, antigen, or epitope inserted into an intergenic region (IGR) of the viral genome, wherein the IGR is 086R-087R. It is noted that a method of producing a product renders the product obvious.
Claims 1, 7, 8, 12, 24, 25 of U.S. Patent No. 7964374 do not recite SARS-CoV-2 spike polypeptide; A41L; COP-A41L.
See the teachings of Feinberg et al., Burt et al., and Wu et al. above.
One of ordinary skill in the art would have been motivated to use antigen and ORF as taught by Feinberg et al., Burt et al., and Wu et al. with the virus vector as taught by claims 1, 7, 8, 12, 24, 25 of U.S. Patent No. 7964374. Claims 1, 7, 8, 12, 24, 25 of U.S. Patent No. 7964374 recite virus vector comprising heterologous DNA sequence and insertion thereof, and Feinberg et al., Burt et al., and Wu et al., which also teach virus vector comprising heterologous DNA sequence and insertion thereof, teach such a sequence and insertion site (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using antigen and ORF as taught by Feinberg et al., Burt et al., and Wu et al. with the virus vector as taught by claims 1, 7, 8, 12, 24, 25 of U.S. Patent No. 7964374. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
            Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

8. Claims 1, 2, 8-13, 17, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 12, 23, 24 of U.S. Patent No. 8034354 in view of Feinberg et al., Burt et al., and Wu et al. (references cited above).
See claims 1, 2, 8-13, 17, 19 as submitted 3/25/2021.
Claims 1, 7, 8, 12, 23, 24 of U.S. Patent No. 8034354 recite a method for inducing an immune response in an animal comprising administering a recombinant Modified Vaccinia Ankara Virus (MVA) comprising a heterologous DNA sequence inserted into an intergenic region (IGR) of the viral genome, wherein the IGR is 086R-087R. It is noted that a method of using a product renders the product obvious.
Claims 1, 7, 8, 12, 23, 24 of U.S. Patent No. 8034354 do not recite SARS-CoV-2 spike polypeptide; A41L; COP-A41L.
See the teachings of Feinberg et al., Burt et al., and Wu et al. above.
One of ordinary skill in the art would have been motivated to use antigen and ORF as taught by Feinberg et al., Burt et al., and Wu et al. with the virus vector as taught by claims 1, 7, 8, 12, 23, 24 of U.S. Patent No. 8034354. Claims 1, 7, 8, 12, 23, 24 of U.S. Patent No. 8034354 recite virus vector comprising heterologous DNA sequence and insertion thereof, and Feinberg et al., Burt et al., and Wu et al., which also teach virus vector comprising heterologous DNA sequence and insertion thereof, teach such a sequence and insertion site (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using antigen and ORF as taught by Feinberg et al., Burt et al., and Wu et al. with the virus vector as taught by claims 1, 7, 8, 12, 23, 24 of U.S. Patent No. 8034354. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
            Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

9. Claims 1, 2, 8-13, 17, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 12 of U.S. Patent No. 8309326 in view of Feinberg et al., Burt et al., Wu et al. and Howley et al. (references cited above).
See claims 1, 2, 8-13, 17, 19 as submitted 3/25/2021.
Claims 1, 7, 8, 12 of U.S. Patent No. 8309326 recite a method for producing a recombinant modified vaccinia Ankara virus comprising: (a) transfecting a cell with a plasmid vector comprising an intergenic region (IGR) of the viral genome, wherein inserted into said IGR is a heterologous DNA sequence, wherein the IGR is not a naturally occurring deletion site or the tk-locus; (b) infecting the transfected cell with an MVA; and (c) isolating a recombinant MVA comprising the heterologous DNA; wherein the heterologous DNA sequence comprises a sequence from an infectious virus. It is noted that a method of producing a product renders the product obvious
Claims 1, 7, 8, 12 of U.S. Patent No. 8309326 do not recite do not recite SARS-CoV-2 spike polypeptide; A41L; COP-A41L; 086R-087R.
See the teachings of Feinberg et al., Burt et al., Wu et al. and Howley et al. above.
One of ordinary skill in the art would have been motivated to use antigen, ORF, and IGR as taught by Feinberg et al., Burt et al., Wu et al. and Howley et al. with the virus vector as taught by claims 1, 7, 8, 12 of U.S. Patent No. 8309326. Claims 1, 7, 8, 12 of U.S. Patent No. 8309326 recite virus vector comprising heterologous DNA sequence and insertion thereof including use of IGR, and Feinberg et al., Burt et al., Wu et al. and Howley et al., which also teach virus vector comprising heterologous DNA sequence and insertion thereof, teach such a sequence and insertion sites (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using antigen, ORF, and IGR as taught by Feinberg et al., Burt et al., Wu et al. and Howley et al. with the virus vector as taught by claims 1, 7, 8, 12 of U.S. Patent No. 8309326. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
            Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

10. Claims 1, 2, 8-13, 17, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 12 of U.S. Patent No. 8288125 in view of Feinberg et al., Burt et al., Wu et al. and Howley et al. (references cited above).
See claims 1, 2, 8-13, 17, 19 as submitted 3/25/2021.
Claims 1, 7, 8, 12 of U.S. Patent No. 8288125 recite a method for introducing a heterologous DNA sequence into a cell comprising infecting the cell with a recombinant modified vaccinia Ankara virus comprising a heterologous DNA sequence inserted into an intergenic region (IGR) of the viral genome, wherein the IGR is not a naturally occurring deletion site or the tk-locus; wherein the heterologous DNA sequence comprises a sequence from an infectious virus. It is noted that a method of producing a product renders the product obvious
Claims 1, 7, 8, 12 of U.S. Patent No. 8288125 do not recite do not recite SARS-CoV-2 spike polypeptide; A41L; COP-A41L; 086R-087R.
See the teachings of Feinberg et al., Burt et al., Wu et al. and Howley et al. above.
One of ordinary skill in the art would have been motivated to use antigen, ORF, and IGR as taught by Feinberg et al., Burt et al., Wu et al. and Howley et al. with the virus vector as taught by claims 1, 7, 8, 12 of U.S. Patent No. 8288125. Claims 1, 7, 8, 12 of U.S. Patent No. 8288125 recite virus vector comprising heterologous DNA sequence and insertion thereof including use of IGR, and Feinberg et al., Burt et al., Wu et al. and Howley et al., which also teach virus vector comprising heterologous DNA sequence and insertion thereof, teach such a sequence and insertion sites (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using antigen, ORF, and IGR as taught by Feinberg et al., Burt et al., Wu et al. and Howley et al. with the virus vector as taught by claims 1, 7, 8, 12 of U.S. Patent No. 8288125. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
            Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

11. Claims 1, 2, 8-13, 17, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-9, 15, 16 of U.S. Patent No. 8414900 in view of Feinberg et al., Burt et al., Wu et al. and Howley et al. (references cited above).
See claims 1, 2, 8-13, 17, 19 as submitted 3/25/2021.
Claims 1, 7-9, 15, 16 of U.S. Patent No. 8414900 recite a recombinant Modified Vaccinia Ankara (MVA) virus comprising a heterologous DNA sequence inserted into an intergenic region (IGR) of the viral genome, wherein the IGR is not a naturally occurring deletion site or the tk-locus; wherein the heterologous DNA sequence encodes at least one protein, polypeptide, peptide, foreign antigen, or antigenic epitope; plasmid.
Claims 1, 7-9, 15, 16 of U.S. Patent No. 8414900 do not recite do not recite SARS-CoV-2 spike polypeptide; A41L; COP-A41L; 086R-087R.
See the teachings of Feinberg et al., Burt et al., Wu et al. and Howley et al. above.
One of ordinary skill in the art would have been motivated to use antigen, ORF, and IGR as taught by Feinberg et al., Burt et al., Wu et al. and Howley et al. with the virus vector as taught by claims 1, 7-9, 15, 16 of U.S. Patent No. 8414900. Claims 1, 7-9, 15, 16 of U.S. Patent No. 8414900 recite virus vector comprising heterologous DNA sequence and insertion thereof including use of IGR, and Feinberg et al., Burt et al., Wu et al. and Howley et al., which also teach virus vector comprising heterologous DNA sequence and insertion thereof, teach such a sequence and insertion sites (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using antigen, ORF, and IGR as taught by Feinberg et al., Burt et al., Wu et al. and Howley et al. with the virus vector as taught by claims 1, 7-9, 15, 16 of U.S. Patent No. 8414900. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
            Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

12. Claims 1, 2, 8-13, 17, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 9 of U.S. Patent No. 8435543 in view of Feinberg et al., Burt et al., Wu et al. and Howley et al. (references cited above).
See claims 1, 2, 8-13, 17, 19 as submitted 3/25/2021.
Claims 1-3, 5, 9 of U.S. Patent No. 8435543 recite a method for inducing an immune response in an animal comprising administering a recombinant modified vaccinia Ankara virus comprising a heterologous DNA sequence inserted into an intergenic region (IGR) of the viral genome, wherein the IGR is not a naturally occurring deletion site or the thymidine kinases (tk) locus; wherein the heterologous DNA sequence comprises a sequence from an infectious virus. It is noted that a method of using a product renders the product obvious.
Claims 1-3, 5, 9 of U.S. Patent No. 8435543 do not recite do not recite SARS-CoV-2 spike polypeptide; A41L; COP-A41L; 086R-087R.
See the teachings of Feinberg et al., Burt et al., Wu et al. and Howley et al. above.
One of ordinary skill in the art would have been motivated to use antigen, ORF, and IGR as taught by Feinberg et al., Burt et al., Wu et al. and Howley et al. with the virus vector as taught by claims 1-3, 5, 9 of U.S. Patent No. 8435543. Claims 1-3, 5, 9 of U.S. Patent No. 8435543 recite virus vector comprising heterologous DNA sequence and insertion thereof including use of IGR, and Feinberg et al., Burt et al., Wu et al. and Howley et al., which also teach virus vector comprising heterologous DNA sequence and insertion thereof, teach such a sequence and insertion sites (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using antigen, ORF, and IGR as taught by Feinberg et al., Burt et al., Wu et al. and Howley et al. with the virus vector as taught by claims 1-3, 5, 9 of U.S. Patent No. 8435543. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
            Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

13. Claims 1, 2, 8, 9, 11-13, 17, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 11, 13, 14, 15, 16 of U.S. Patent No. 8741308 in view of Feinberg et al., Burt et al., and Wu et al. (references cited above).
See claims 1, 2, 8, 9, 11-13, 17, 19 as submitted 3/25/2021.
Claims 1-4, 11, 13, 14, 15, 16 of U.S. Patent No. 8741308 recite a recombinant Modified Vaccinia Ankara (MVA) virus comprising a heterologous DNA sequence inserted into an intergenic region (IGR) of the viral genome, wherein the IGR is IGR 088R-089L; wherein the coding sequence encodes at least one protein, polypeptide, peptide, foreign antigen, or antigenic epitope; plasmid; method of inducing immune response. It is noted that a method of using a product renders the product obvious.
Claims 1-4, 11, 13, 14, 15, 16 of U.S. Patent No. 8741308 do not recite SARS-CoV-2 spike polypeptide; A41L; COP-A41L.
See the teachings of Feinberg et al., Burt et al., and Wu et al. above.
One of ordinary skill in the art would have been motivated to use antigen and ORF as taught by Feinberg et al., Burt et al., and Wu et al. with the virus vector as taught by claims 1-4, 11, 13, 14, 15, 16 of U.S. Patent No. 8741308. Claims 1-4, 11, 13, 14, 15, 16 of U.S. Patent No. 8741308 recite virus vector comprising heterologous DNA sequence and insertion thereof, and Feinberg et al., Burt et al., and Wu et al., which also teach virus vector comprising heterologous DNA sequence and insertion thereof, teach such a sequence and insertion site (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using antigen and ORF as taught by Feinberg et al., Burt et al., and Wu et al. with the virus vector as taught by claims 1-4, 11, 13, 14, 15, 16 of U.S. Patent No. 8741308. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
            Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
14. SEQ ID NO: 1 is free of the prior art of record. 
15. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648